Citation Nr: 0307890	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-27 391	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
service-connected adjustment disorder with mixed emotional 
features.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran had active military service, with the United 
States Army, from August 1986 to August 1989, and from May 
1993 to January 1994.  He also had a period of active 
military service from June 1992 to November 1992 as a member 
of the Air National Guard of Oklahoma.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which granted the veteran's claim for service 
connection for an adjustment disorder with mixed emotional 
features, and assigned a 10 percent disability evaluation to 
the disorder, effective January 11, 1996.  The veteran 
submitted a notice of disagreement with that rating decision 
and he was provided with a statement of the case in May 1996.  
His substantive appeal was received in August 1996.  
Subsequently, an August 1996 rating decision increased the 
initial evaluation for the disorder from 10 to 30 percent.

The claims file was transferred from the Waco, Texas RO to 
the Winston-Salem, North Carolina RO in March 1998.

As the veteran has expressed disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized the issue in light of the 
distinction noted in See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Moreover, although the RO granted a higher 
initial evaluation in April 1996, inasmuch as a higher 
evaluation is available for the condition, and the veteran is 
presumed to seek the maximum available benefit, the claim for 
a higher initial evaluation remains viable on appeal.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993);  Mar 

In May 2000, the Board remanded the matter to the RO for 
additional development and readjudication.  After 
accomplishing the requested development, to the extent 
possible, in March 2002, the RO continued the 30 percent 
evaluation for the veteran's service-connected adjustment 
disorder with mixed emotional features; hence, the issue has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the January 11, 1996 effective date of the grant of 
service connection, the veteran's adjustment disorder with 
mixed emotional features has been manifested by anxiety, 
panic attacks, volatile mood and questionable impulse 
control; these symptoms are productive of social and 
industrial inadaptability that is no more than distinct, 
unambiguous or moderately large in degree, or since November 
11, 1996, occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSION OF LAW

As the initial 30 percent evaluation assigned following the 
grant of service connection for the veteran's service-
connected adjustment disorder with mixed emotional features 
was proper, the criteria for a higher evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9440 (1996 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for right leg 
numbness, has been accomplished. 

The April 1996 rating decision, the May 1996 Statement of the 
Case, and the November 1999 and March 2002 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim and the bases for the denial of the claim.  
Additionally, the Board remand of May 2000, the Supplemental 
Statement of the Case in March 2002, and the RO letter of 
October 2002 further advised the veteran of the changes to 
the law brought about by the passage of the VCAA.  Hence, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of May 1998 and 
October 2002) have been afforded opportunities to submit such 
information and evidence.  Furthermore, via various RO 
correspondence, to include the aforementioned letters, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative have been 
afforded opportunities to provide argument in support of the 
claim, and various statements reflect such argument are of 
record.  VA and private outpatient treatment records have 
been associated with the claims file.  The veteran was 
afforded VA examinations in January 1996, April 1998 and 
November 2000.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

In the April 1996 rating action presently on appeal, the RO 
granted service connection for an adjustment disorder with 
mixed emotional features and assigned a 10 percent 
evaluation, effective January 11, 1996.  Medical evidence 
then of record included a November 1993 treatment record from 
Craven Regional Medical Center and a November 1995 record 
reflecting that the veteran was prescribed medications for a 
condition diagnosed as generalized anxiety disorder.  

During a March 1996 VA examination, the veteran appeared 
anxious and tense.  However, his attitude, affect and mood 
were appropriate.  There was no bizarre or psychotic behavior 
noted.  There were no hallucinations, paranoid ideation or 
delusions noted.  His memory for remote and recent events was 
intact.  He had insight into his problems and his judgment 
was fair.  He was employed as a radio announcer.  The veteran 
was diagnosed with adjustment disorder with mixed emotional 
features.  The examiner assigned a Global Assessment of 
Functioning (GAF) scale score of 80.  

In an August 1996 rating decision, the RO awarded an initial 
30 percent evaluation for the veteran's service-connected 
psychiatric disorder.  

Records reflect that the veteran completed course work at the 
Texas State Technical College in November 1996 and was 
appointed to the Honor Roll.  However, the veteran submitted 
statements in 1997 indicating that he could not hold a job 
for more than a few months at a time.  

VA outpatient treatment records from Texas from October 1995 
to May 1997 reflect treatment for chronic anxiety disorder 
and depression.  The veteran reported difficulty sleeping, 
concentrating and panic attacks.  The records reflect that 
despite such symptomatology, he continued to attend school.  
He was assessed with anxiety disorder with depression and 
chronic headaches.  

VA outpatient treatment records from Durham, North Carolina 
include a February 1998 note reflecting that the veteran then 
reported that his anxiety symptoms worsened in the past two 
months.  He reported physical manifestations of his anxiety 
to include headaches, neck and back spasms and occasional 
shortness of breath.  On mental status examination the 
veteran had an appropriate affect but his mood was slightly 
anxious.  He denied auditory or visual hallucinations or any 
psychotic symptoms.  His speech was clear and his thoughts 
were organized.  Despite being unemployed, the examiner noted 
that his employment potential was good.  The impression was 
anxiety disorder.  

A VA discharge summary in February 1998 indicates that the 
veteran was admitted for three days with worsening psychosis.  
He reportedly was hearing voices with increased frequency and 
had lost his job around Christmas.  He had auditory 
hallucinations directing him to hurt himself or his wife.  
There were no visual hallucinations.  Symptoms were 
aggravated when the veteran had headaches.  The day after 
admission his auditory hallucinations had resolved.  A 
neurological examination was normal.  At discharge, a GAF of 
60 was assigned.  The examiners noted that while the veteran 
was currently unemployed, he was able to seek and perform 
gainful employment.  

On VA examination in April 1998, the veteran reported that he 
had been treated with various medications without 
improvement.  He reported violent outbursts, difficulty 
getting along with people and panic attacks.  His mood was 
tense but his affect was appropriate.  There were no 
delusions, hallucinations, and ideas of reference of 
suspiciousness.  His memory of recent and remote events was 
good and his judgment was adequate.  The diagnosis was 
anxiety disorder, not otherwise specified, and a GAF score of 
60 was assigned.  

A September 1998 private outpatient record from the Community 
Wellness Center note the veteran's complaints of balance 
problems, anxiety and panic attacks.  The examiner noted that 
the veteran was paranoid without evidence of psychosis.  

Records from the Craven Regional Medical Center reflect that 
in September 1998, the veteran was seen in the Emergency Room 
with acute onset of chronic anxiety disorder.  He was 
discharged the same day without further complaints.  

During VA treatment in October 1999, the veteran described 
symptoms of anxiety, depression, difficulty sleeping, 
decreased energy, irritability and feelings of guilt and 
worthlessness.  He denied any recent psychotic symptoms.  He 
was assessed with generalized anxiety disorder.  A GAF score 
of 55 was assigned.  

In a letter received in November 1999, the veteran's wife 
reported that she had witnessed his verbal abuse and physical 
confrontations on many occasions.  She noted that he refused 
to take medications in an attempt to be tough or macho and as 
a result, was terminated from employment because of his 
behavior.  

When seen for VA treatment in December 1999, the veteran's 
wife reported that he was doing better, with less frequent 
mood swings.  She and the veteran were excited that he would 
be starting a new job in January.  The veteran denied any 
depression or manic symptoms.  The examiner noted that his 
anxiety, mood swings and depression appeared to have 
diminished.  He was preoccupied with his physical condition 
and was experimenting with homeopathic medications.  The 
dosage of his prescribed Depakote was reduced and his 
diagnosis was unclear.  

Later, in March 2000, the veteran reported that he had 
discontinued using Depakote on his own.  He reported that he 
was doing well, denied any mood liability or depressive 
episodes and had been functioning well at work.  He remarked 
that since he was doing so well, he did not feel the need to 
return to the mental health clinic.  The examiner noted that 
the veteran was discharged with an unclear diagnosis of 
bipolar II versus depressive disorder, not otherwise 
specified.  The examiner further noted that since the veteran 
had returned to work he sense of self-worth was restored.  He 
was felt to be stable with no active psychiatric issues that 
required acute psychiatric care.  

The veteran was afforded a special VA examination in November 
2000.  He reported that he suffered from pains all over his 
body and that VA and the military had misdiagnosed him over 
the years.  He reported that he was recently diagnosed with 
myofascial pain syndrome and cluster headaches and that these 
diagnoses, rather than any psychiatric diagnoses, represent 
his current disability.  He worked from January to June 2000 
but was fired due to lack of productivity.  He did some work 
in July and August but reportedly quit due to pain.  The 
veteran also reported that He lived in an apartment by 
himself and did his own cooking, cleaning and light 
housework.  

The examiner noted that the veteran had moderate anxiety and 
panic attacks, but noted that there were no hallucinations, 
delusions or homicidal or suicidal ideation.  There were no 
nightmares or flashbacks.  He was not depressed and had no 
psychomotor retardation.  His memory was intact and his 
insight was fair.  The diagnosis was adjustment disorder with 
mixed emotional features.  A GAF score of 55 was assigned.  
The examiner noted that the veteran's service-connected 
disability interfered with his ability to obtain gainful 
employment, in so much as his anxiety, frustration and 
concern with his pain syndrome kept him from fully 
concentrating on the job.  The examiner opined that the 
overall severity of the veteran's service-connected 
disability was moderate.  

Private outpatient treatment records from Michael K. Dunn, 
D.O. show that the veteran was seen in March 2001 with 
complaints of weekly panic attacks.  His attention and 
concentration were fair and his memory was intact.  He had 
mild facial pain syndrome and chronic headaches.  The 
examiner's impression was generalized anxiety disorder and 
dysthymia.  Associated records through October 2001 show 
continued treatment for generalized anxiety disorder, 
dysthymia and chronic pain involving the facial trigeminal 
nerve.  A note from October 2001 reported that veteran gave 
up his job due to increased anxiety and worry.  Mental status 
examination showed that he had guilt feelings concerning his 
work status.  He was non-psychotic, non-suicidal and non-
homicidal.  His attention and concentration were fair.  

In an October 2001 examination report, Michael K. Dunn, D.O., 
of the Craven County Department of Social Services, noted 
that the veteran had a diagnosis of generalized anxiety 
disorder, dsythymia and trigeminal nerve pain since March 
2001, and opined that the veteran was permanently unable to 
work.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's psychiatric disability has been rated as 30 
percent disabling under the Diagnostic Code 9440 since the 
January 11, 1996 effective date of the grant of service 
connection.  

Notably, effective November 7, 1996, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified 
at 38 C.F.R. § 4.125 (2001)).  The new criteria for 
evaluating psychiatric disabilities were codified at the 
newly designated 38 C.F.R. § 4.130.  The new rating criteria 
are sufficiently different from those in effect prior to 
November 7, 1996.  Where, as here, the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to him.  See VAOPGCPREC 3-2000; 65 Fed.Reg. 33,422 
(2000).  If an increase is warranted based solely on the 
revised criteria, the effective date of the increase cannot 
be earlier than the effective date of the revised criteria.  
Id.  As the RO has considered both the former and revised 
criteria, there is no due process bar to the Board doing 
likewise, applying the more favorable result, if any.  

Prior to November 7, 1996, the veteran's service-connected 
adjustment disorder was evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation was assigned upon a showing 
of a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people. 
The psychoneurotic symptoms were to have resulted in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite social 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree", 
and representing a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  In addition, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and severe industrial impairment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected so as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.

Under the revised criteria, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

The medical evidence of record indicates, that since the 
January 11, 1996 effective date of the grant of service 
connection, the veteran's adjustment disorder has been 
manifested primarily by anxiety, uncontrolled anger, weekly 
panic attacks and dysthymia.  Considering the evidence in 
light of the above referenced criteria, the Board finds that 
these symptoms are consistent with an initial 30 percent, but 
no higher, evaluation, under either the former or revised 
criteria.  

The records show that during this timeframe (in late 1996), 
the veteran was able to attend school and was named to the 
school Honor Roll.  While the record shows a period of 
hospitalization in February 1998 due to complaints of 
auditory hallucinations and suicidal and homicidal ideation, 
at discharge, there were no signs of hallucinations, and 
examiners noted that he was fit to seek employment.  Two 
months later, on VA examination in April 1998, there were no 
findings of visual hallucinations, although panic attacks and 
anxiety were reported.    

Subsequently, the medical evidence suggests improvement in 
the veteran's psychiatric condition.  In March 2000, the 
veteran was doing so well that he discontinued mental health 
clinic treatment.  On VA examination in November 2000, his 
service-connected disability was characterized as 
"moderate" in severity, and a GAF of 55 was assigned.  The 
examiner noted that the disability caused a loss of 
concentration at the workplace but did not otherwise prevent 
him from maintaining gainful employment.  

Private records of treatment through November 2001 show 
continued treatment primarily for anxiety, dysthymia and 
various physical ailments.  The veteran reported panic 
attacks on a weekly basis.  These records do not show that 
the veteran symptoms interfered with his ability to function 
or resulted in impaired judgment.  While a private examiner 
opined that the veteran was unemployable since March 2001, 
there is no indication that he was unemployable primarily or 
solely due to his service-connected disability.  As noted, 
other opinions of record that considered the effect of his 
service-connected disability alone upon employment noted that 
the veteran was employable, albeit with some reduction in 
reliability.  

While, as noted above, the medical evidence reflects symptoms 
indicative of no more than the currently assigned 30 percent 
evaluation during the period in questions, the GAFs assigned 
during this timeframe also are consistent with no more than a 
30 percent evaluation under either the former or the revised 
criteria.  Since the January 1996 effective date of the grant 
of service connection, the following GAFs have been assigned:  
80 in March 1996; 55 in October 1999, and November 2000; and 
60 in February 1998 and April 1998.  According to the DSM-IV, 
GAFs of 71 to 80 are assigned for symptoms, if present, that 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), or no more than slight impairment in social, 
occupational, or school functioning.  Moreover, according to 
the DSM-IV, GAFs of 51-60 are assigned for overall moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  Despite some of the 
veteran's assertions, no GAFs reflecting any greater level of 
impairment have been assigned.  

In sum, the Board finds that the totality of the evidence 
reflects that no more than the currently assigned 30 percent 
evaluation (under either the former or the revised criteria) 
is appropriate, and that most of the criteria for at least 
the next higher, 50 percent, evaluation are not met.  Clearly 
disturbances in motivation and mood are shown.  However, the 
evidence simply does not reflect that, at any point since the 
January 11, 1996 effective date of the grant of service 
connection, the veteran has experienced at least overall 
considerable social and industrial inadaptability, or, since 
November 7, 1996, at least occupational and social impairment 
with reduced reliability and flexibility due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once weekly, 
difficulty in understanding complex commands; impairment in 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing or 
maintaining effective work and social relationships.  As the 
criteria for the next higher, 50 percent evaluation are not 
met, it follows that the criteria for any higher evaluation 
likewise are not met.

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of a higher evaluation for service-connected psychiatric 
disability, at any stage since January 11, 1996, on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Although the 
veteran is not currently working, there is no showing that 
the service-connected psychiatric disability, alone, has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, as 
the veteran has had only one psychiatric hospitalization 
during the period in question, it cannot be said that the 
disability, has necessitated frequent periods of 
hospitalization.  Finally, there is evidence that the 
disability has otherwise rendered inadequate the application 
of the regular schedular standards.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to refer the claim for accomplishment of the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial evaluation in excess of 30 
percent for service-connected adjustment disorder with mixed 
emotional features must be denied.  Inasmuch as the 30 
percent assigned reflects the greatest degree of psychiatric 
impairment shown since the January 11, 1996 effective grant 
of service connection, there is no basis for assignment of 
any staged rating pursuant to Fenderson.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An initial evaluation in excess of 30 percent for adjustment 
disorder with mixed emotional features is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

